Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
An e-Terminal Disclaimer to obviate a Double Patenting Rejection over prior patent, U.S Patent 11,159,839 has been reviewed and is disapproved by the office on November 01, 2022. The registration number for the signing attorney is incorrect. Correction required.
DETAILED ACTION
This Office Action is in response to the application 17/448,086 filed on 09/20/2021. Claims 21-32 have been examined and are pending herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 21-32 of prior patent, U.S. Patent No.11,159,839. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 21 of the instant application includes a broader version of independent claim 1 of the prior patent. Similar arguments pertain to system claim 25 and CRM claim 29 of the instant application and system claim 25 and CRM claim 29 to prior patent.

Instant Application 17/448,086


U.S. Patent No. 11,159,839


Claims 1-20 (Cancelled)

21. (New) A method of targeting of electronic media content, the method comprising: 

calculating, by a hardware processor, a vector of probabilities that a user device among a plurality of user devices will have a demographic attribute among a plurality of demographic attributes; 








calculating, by the hardware processor, a vector match between the vector of probabilities and a vector of demographic attributes for each electronic media content subscriber device among a plurality of electronic media content subscriber devices; and 

selecting, as target electronic media content subscriber devices for the electronic media content, 

electronic media content subscriber devices among the plurality of electronic media content subscriber devices based on the calculated vector match between the vector of probabilities and the vector of demographic attributes for each electronic media content subscriber device.



Claims 1-20 (Cancelled)

21. (New) A method of targeting of advertising content for a consumer product, the method comprising: 

calculating, by a hardware processor, a vector of probabilities that a product purchaser device among a plurality of product purchaser devices will have a demographic attribute among a plurality of demographic attributes; 

calculating, by the hardware processor, a vector of demographic attributes for each electronic content subscriber device among a plurality of electronic content subscriber devices; 

calculating, by the hardware processor, a vector match between the vector of probabilities and the vector of demographic attributes for each electronic content subscriber device among the plurality of electronic content subscriber devices; and 


selecting, as target electronic content subscriber devices for the advertising content, 

electronic content subscriber devices among the plurality of electronic content subscriber devices based on the calculated vector match between the vector of probabilities and the vector of 
demographic attributes for each electronic content subscriber device.




Allowable Subject Matter
Claims 21-32 are allowable when the Double Patenting rejection is satisfied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421